Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 07/19/2021.
3.	Claims 1-20 are currently pending in this Office action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Carl Reed on 10/06/2021.
6.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
Rewrite claims 1, 9, 11 and 19 as shown below:
Claim 1.  (Currently Amended)  A method for performing a data protection operation on a main application operating in a container platform, the main application associated with resources including a volume, the method comprising:
associating a sidecar application with the main application such that the sidecar application has access to the resources accessible to the main application including the volume 
intercepting a data protection request from a server by the sidecar, the data protection request configured to trigger a data protection operation on the main application;
performing a consistency check on the main application by the sidecar application prior to performance of the data protection application;
determining, by the sidecar, that the main application has been rescheduled, and triggering the data protection operation in response to the main application being rescheduled; and 
performing the data protection operation on the main application, which includes performing the data protection operation on the volume, wherein the sidecar ensures that the data protection operation is performed regardless of whether the main application is rescheduled.

Claim 9.  (Currently Amended)  The method of claim 1, wherein the data protection operation is a backup operation.

Claim 11.  (Currently Amended) 	A non-transitory computer readable medium comprising computer executable instructions that, when executed, execute a method for 
associating a sidecar application with the main application such that the sidecar application has access to the resources accessible to the main application including the volume and such that the sidecar application and the main application are deployed to the same node or pod of the container platform, wherein the sidecar accompanies the main application when the main application is rescheduled to a different node or pod and is configured to track a location of the main application in the container platform;
intercepting a data protection request from a server by the sidecar, the data protection request configured to trigger a data protection operation on the main application;
performing a consistency check on the main application by the sidecar application prior to performance of the data protection operation;
determining, by the sidecar, that the main application has been rescheduled and triggering the data protection operation in response to the main application being rescheduled; and
performing the data protection operation on the main application, which includes performing the data protection operation on the volume, wherein the sidecar ensures that the data protection operation is performed regardless of whether the main application is rescheduled.

Claim 19.  (Currently Amended)  The non-transitory computer readable medium of claim 11, wherein the data protection operation is a backup operation.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer readable medium, or a method for performing a data protection operation on a main application operating in a container platform, the main application associated with resources including a volume, comprising, in addition to the other recited features of the claim, the features of associating a sidecar application with the main application such that the sidecar application has access to the resources accessible to the main application including the volume and such that the sidecar application and the main application are deployed to the same node or pod, wherein the sidecar accompanies the main application when the main application is rescheduled to a different node or pod and is configured to track a location of the main application in the container platform; intercepting a data protection request from a server by the sidecar; performing a consistency check on the main application by the sidecar application prior to performance of the data protection application; determining, by the sidecar, that the main application has been rescheduled, and triggering the data protection operation in response to the main application being rescheduled; and performing the data protection operation on the main application, which includes performing the data protection operation on the volume, wherein the sidecar ensures that the data protection operation is performed regardless of whether the main application is rescheduled in the manner recited in claims 1 or 11.




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161